Title: From Benjamin Franklin to Richard Peters, 12 July 1779
From: Franklin, Benjamin
To: Peters, Richard


Dear Sir
Passy July 12. 1779.
I have at Length found your Good Father, as you will see by the inclos’d, and have given Orders to furnish him with 100 £. which you will please to remit to me in Congress Interest Bills, or in a Bill from ———.
The Bearer of this M. Vateville who goes over with a View of settling in Pensylvania and leaves some Money with our Banker. He is recommended to me, as a Gentleman of good family & excellent Character by several respectable Persons. M. Le Count De Vergennes, Minister for foreign affairs thinks he would be a valuable Acquisition to our Military, as you will see by his letter to me, wich I send inclosed. I have acquainted the Count and the Gentleman himself that I could give him no promises nor even Expectations of Employment in our Armies, which were full but that there was no doubt of his meeting a hospitable favourable Reception in our Country as a stranger of Merit who desired to become our fellow Citizen.— I accordingly recommend him warmly to your Civilities and Counsels, and Those of my friends, who may with you be assured of my considering them as done to myself, and of my Readiness to pay an equal Regard to their Recommendations. My Compliments to Mrs. Peters, and believe me to be with great Esteem, Dear Sir Your most obedient and most humble Sert.
Richard Peters. Esq.
